Citation Nr: 0210698	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability evaluation higher 
than 10 percent for bilateral pes planus.

2.   Entitlement to an initial disability evaluation higher 
than 10 percent for patellofemoral pain syndrome of the right 
knee.

3.   Entitlement to an initial disability evaluation higher 
than 10 percent for patellofemoral pain syndrome of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to October 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
bilateral pes planus and assigned a noncompensable evaluation 
thereto, granted service connection for patellofemoral pain 
syndrome of the right knee, assigning a 10 percent evaluation 
to that disability, and which granted service connection for 
patellofemoral pain syndrome of the left knee, also assigning 
a 10 percent evaluation to that disability.  The veteran 
appealed the assignment of all initial ratings.  In a 
February 2000 rating decision, the RO increased the initial 
disability evaluation for pes planus to 10 percent, but the 
veteran has continued his appeal, requesting higher initial 
disability evaluations for all three disabilities.

This matter was initially before the Board in March 2001, but 
all issues were remanded for further development and 
consideration under the recently enacted Veterans Claims 
Assistance Act of 2000 (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001).  The RO completed all 
requested development, but the issues remained denied and 
have been returned to the Board for further appellate review.

The Board notes that the RO granted service connection for 
the residuals of left lateral release of the retinaculum with 
atrophy of the quadriceps muscle as secondary to the 
veteran's service-connected patellofemoral pain syndrome of 
the left knee in a December 2001 rating decision, assigning 
an effective date of July 6 2001, for that grant.  The 
veteran appealed the assignment of the effective date and 
requested that the issue be considered with the issues 
already on appeal.  The RO issued a statement of the case in 
May 2002, but the veteran has not submitted a substantive 
appeal perfecting the issue for appeal before the Board.  As 
such, the issue of whether the veteran is entitled to an 
earlier effective date for the grant of service connection 
for the residuals of left knee surgery is not before the 
Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran experiences pain with standing and has 
calluses on the medial aspects of his great toes due to pes 
planus deformity.  He has tenderness to palpation in the mid-
foot bilaterally.

3.  The veteran has pain in his right knee with crepitus and 
a full range of motion.  He has tenderness to palpation in 
the patella region and complains of his knee occasionally 
giving away.  The veteran has a slight impairment of the 
right knee.

4.  When the veteran was discharged from service in October 
1998, he had a slight impairment of the left knee due to his 
complaints of pain and tenderness in the patellar region and 
occasional giving away of the knee.  He maintained a full 
range of motion in the left knee.

5.  As of January 1, 2001, the veteran has had a moderate 
left knee impairment as evidenced by his continuous 
complaints of left knee pain and findings of lateral patellar 
subluxation.


CONCLUSIONS OF LAW

1.  The schedular criteria of an initial disability 
evaluation higher than 10 percent for bilateral pes planus 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.71, 4.71a, Diagnostic Code 5276 (2001).

2.  The schedular criteria for an initial disability 
evaluation higher than 10 percent for patellofemoral pain 
syndrome of the right knee have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5299-5262 (2001).

3.  The schedular criteria for an initial disability 
evaluation higher than 10 percent for patellofemoral pain 
syndrome of the left knee have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5299-5262 (2001).

4.  The schedular criteria for a 20 percent disability 
evaluation for patellofemoral pain syndrome of the left knee 
have been met as of January 1, 2001.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5299-5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for higher initial evaluations for his bilateral knee 
and foot disabilities as well as its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete these claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case, supplemental statement of the case, 
and March 2001 Board remand issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claims currently on 
appeal.  The veteran was afforded VA examinations, all 
relevant records adequately identified by the veteran were 
obtained and associated with the claims folder, and the 
veteran was notified in an April 2001 letter from the RO of 
all duties and obligations under the VCAA.  The veteran was 
also given the opportunity to appear and testify before an 
RO Hearing Officer and/or a member of the Board to advance 
any and all arguments in favor of his claims, but declined 
to do so.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that 38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider the veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  In accordance therewith, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of all limitation of motion diagnostic codes.

I.  Background

The veteran had honorable service in the United States Army 
from August 1993 until October 1998.  His service medical 
records show that he was determined to have asymptomatic pes 
planus upon his entrance examination in August 1992.  The 
veteran did not complain of any foot pain throughout his 
service.  He did, however, complain of bilateral knee pain.  
The veteran's first complaint of knee pain was in September 
1993, when he reported pain, clicking, and occasional 
problems extending his legs after prolonged sitting.  He was 
assessed to have a possible patellar pain syndrome.  The 
veteran complained of knee pain on several other occasions 
and in June 1998, assessed his pain as a three on a scale of 
one to ten with ten being the highest level of pain.  At that 
time, the veteran's knees were found to have a full range of 
motion and adequate and equal muscular strength with no 
evidence of edema, effusion, or erythema.  Both knees were 
stable to varus/valgus pressure.  These same findings were 
noted in July 1998, and the veteran was noted to have 
degenerative changes in both knees at his discharge 
examination in August 1998.  His discharge examination also 
noted pes planus.

In November 1998, the veteran underwent VA examination and 
complained of pain in both feet, especially when standing, 
and pain in both knees with grinding, popping, and giving 
away of both knees occasionally.  He had a normal gait 
notwithstanding the finding of moderately severe pes planus.  
The veteran had a range of motion in his right knee from 0 to 
130 degrees and from 0 to 125 degrees in his left knee; he 
had loud crepitus with motion and complained of more severe 
pain in the left knee.  There was tenderness to palpation in 
the peripatellar areas bilaterally as well as in the mid-
foot.  X-rays were negative for pes planus.  The examiner 
diagnosed bilateral pes planus with mid-foot strain and 
bilateral patellofemoral syndrome.

The veteran underwent another VA examination in December 
1999, and complained of increased pain in his feet and knees 
with occasional giving away of both knees.  There was marked 
tenderness to palpation around the right patella, but 
instability was not found upon examination.  Range of motion 
in the right knee was still 0 to 130 degrees with loud 
crepitus.  The veteran was found to have marked pain to 
palpation around the patella of the left knee with a range of 
motion from 0 to 130 degrees.  Examination of the veteran's 
feet revealed no deformities, but bilateral calluses on the 
medial aspects of the great toes suggestive of a roll-off of 
his gait due to pes planus deformity.  All x-rays were normal 
and the examiner diagnosed bilateral pes planus with callus 
formation and chronic mid-foot pain upon standing and walking 
as well as bilateral patellofemoral syndrome with chronic 
pain and giving away of the knees.


In March 2000, the veteran asserted that his knees locked and 
swelled periodically and that his activities were limited by 
pain, instability, and the giving away of both knees.  He 
submitted statements from friends and an employer who 
attested to the fact that the veteran's activities were 
limited by his inability to stand and walk for extended 
periods of time due to knee disability.  The veteran's 
treatment records dated from December 1999 through December 
2001 show complaints of continued bilateral knee pain, 
increasing in the left knee in January 2001, at which time 
the veteran underwent left knee injection.  He experienced 
some relief at the pain clinic, but then the pain returned.  
In May 2001, the veteran complained of increased left knee 
pain and periodic swelling for two weeks.  Range of motion 
was from 0 to 130 degrees with pain localized to the 
patellofemoral region; the veteran described his pain as a 
nine on a scale of one to ten.  In July 2001, he began pre-
surgery physical therapy and was noted to have bilateral knee 
pain, left greater than right, worse with activity and 
climbing stairs.  Range of motion was 0 to 125 degrees in 
both knees with no instability found upon examination.  X-
rays showed bilateral lateral tilt of the patella and the 
veteran was assessed to have left lateral patellar tilt with 
impingement and patellar tendonitis.  On July 6, 2001, the 
veteran underwent arthroscopy with lateral release of the 
left knee and his discharge diagnosis was lateral patellar 
subluxation.  Unfortunately, the veteran continued to have 
left knee pain following his arthroscopy.  In September 2001, 
he rated his pain as an eight on a scale of one to ten, had a 
somewhat antalgic gait, and edema in the patellar region.  
His range of motion was still 0 to 130 degrees with no 
instability found on examination and no obvious pathology 
noted on x-ray studies.  In November 2001, the veteran was 
assessed to have patellar tendonitis as well as 
patellofemoral pain.

The veteran underwent a third VA examination in September 
2001, approximately two months following his left knee 
arthroscopy.  He complained of doing poorly following 
surgery, with pain, weakness, stiffness and swelling 
increasing with activity.  The veteran reported having flare-
ups of symptoms with activity, relieved only by rest and 
icing of the left knee.  He stated that his feet were only a 
minor 



problem.  Range of motion in both knees was from 0 to 140 
degrees; the patella were tender to palpation.  The veteran 
had 15 degrees of dorsiflexion in both feet and 50 degrees of 
plantar flexion bilaterally; there was tenderness to 
palpation in the fascia.  The veteran was found to have low-
normal arches in both feet, which were maintained in a 
standing position.  Consequently, the examiner did not find 
any evidence of pes planus, but assessed apparent 
patellofemoral pain.

II.  Bilateral Pes Planus

The veteran's bilateral pes planus has been evaluated using 
the criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5276, which allows for the assignment of a noncompensable 
evaluation for mild pes planus described as symptoms being 
relieved by built-up shoe or arch support.  A 10 percent 
evaluation is assigned when there is evidence of a weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  A 30 percent evaluation is assigned when there is 
objective evidence of bilateral marked deformity, pain on 
manipulation and use accentuated, an indication of swelling 
on use, and the presence of characteristic callosities.

The evidence of record reveals that the veteran has only had 
minimal complaints of bilateral foot pain and has reported 
that his pain is not relieved with the use of inserts.  He 
was found on one occasion to have calluses on the medial 
aspects of his great toes suggestive of a rolling-out of his 
gait associated with pes planus.  There is no evidence of 
marked deformity, pain on manipulation, or swelling in the 
feet.  As such, the Board finds that the 10 percent 
evaluation assigned for moderate pes planus most accurately 
reflects the clinical picture since the time the veteran was 
discharged from service.  Therefore, the Board denies the 
veteran's request for a higher initial disability evaluation 
for bilateral pes planus and finds that the assignment of 
staged ratings is not warranted.



III.  Right Patellofemoral Pain Syndrome

The veteran's bilateral patellofemoral pain syndrome has 
been evaluated by analogy using the criteria of 38 C.F.R. 
4.71a, Diagnostic Code 5262, as there is no diagnostic code 
that sets forth criteria for assigning disability 
evaluations for the exact knee disabilities suffered by the 
veteran.  The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§ 4.20.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the 
first two digits of that part of the rating schedule which 
most closely identifies the part, or system, of the body 
involved and adding "99" for the unlisted condition.  See 
38 C.F.R. § 4.27.

Diagnostic Code 5262 allows for the assignment of a 10 
percent evaluation when there is evidence of malunion of the 
tibia and fibula with slight knee or ankle disability, a 20 
percent evaluation when there is evidence of malunion of the 
tibia and fibula with moderate knee or ankle disability, and 
a 30 percent disability evaluation when there is evidence of 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent disability evaluation is assigned 
when there is evidence of nonunion of the tibia and fibula 
with loose motion.

In an effort to assign the most favorable disability 
evaluation for the veteran's right knee disability, the Board 
has reviewed all diagnostic codes involving knee disabilities 
and notes that the veteran is not eligible for a compensable 
evaluation based solely on limitation of motion as he has 
maintained almost a full a range of motion in the right knee 
throughout this appeal.  There is no evidence of ankylosis in 
the right knee, but the veteran has maintained his assertion 
that it locks and gives out on him occasionally.  
Consequently, the Board finds that the veteran has a slight 
right knee impairment and the assignment of a 10 percent 
disability evaluation under either Diagnostic Code 5262 or 
under Diagnostic Code 5257 is appropriate; the criteria for a 
higher evaluation are not met.  Specifically, the veteran's 
complaints and treatment have predominantly been for his left 
knee and there is no indication that his right knee 
impairment is more than slight.  He has complaints of pain 
and locking, but he has not been found upon examination to 
have instability in the right knee and maintains a full range 
of motion in that knee.  Accordingly, the 
Board denies the veteran's request for a higher initial 
disability evaluation for his patellofemoral pain syndrome of 
the right knee and finds that the assignment of staged 
ratings is not warranted.

IV.  Left Patellofemoral Pain Syndrome

As noted above, the veteran's left knee has also been 
evaluated by analogy using the criteria of Diagnostic Code 
5262.  The Board notes that subsequent to the veteran's July 
2001 arthroscopy, his left knee disability has also been 
rated as 10 percent disabling under 38 C.F.R. Section 4.73, 
Diagnostic Code 5314.  That rating involves a muscle 
impairment and will not be considered in this decision other 
than to note that the evaluation of the same disability under 
various diagnoses is to be avoided under 38 C.F.R. Section 
4.14.

Given the evidence as outlined above, the Board finds that 
the veteran had a slight impairment of the left knee upon his 
discharge from service as evidenced by his complaints of pain 
and giving way.  At that time, there was no evidence of 
instability and the veteran maintained a full range of motion 
in the left knee.  As of January 1, 2001, however, the 
veteran's complaints of pain in the left knee increased and 
he was ultimately found to have lateral patellar subluxation.  
His left knee pain and instability increased to such a degree 
as to require surgical intervention in July 2001, and has 
moderately interfered in his ability to perform activities of 
daily living.  The veteran has described episodes of locking 
as well as giving away, but has maintained a full range of 
motion in the left knee.  Therefore, the Board finds, when 
resolving all reasonable doubt in favor of the veteran, that 
as of January 1, 2001, the veteran has had a moderate left 
knee impairment.


Based on the Board's finding of a slight impairment of the 
left knee upon discharge from service through January 1, 
2001, the Board denies the veteran's request for an initial 
disability evaluation higher than 10 percent for 
patellofemoral pain syndrome of the left knee.  As of January 
1, 2001, the Board finds that a 20 percent disability 
evaluation, using the criteria of either Diagnostic Code 5262 
or 5257, more accurately describes the veteran's left knee 
disability and hereby assigns a 20 percent disability 
evaluation for patellofemoral pain syndrome of the left knee 
as of January 1, 2001.  Additional staged ratings are not 
warranted.

V.  General Considerations

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  Although the veteran has 
reported having to change jobs because of his limited ability 
to stand and walk, he has not submitted evidence showing that 
his service-connected impairments have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.




ORDER

An initial disability evaluation higher than 10 percent for 
bilateral pes planus is denied.

An initial disability evaluation higher than 10 percent for 
patellofemoral pain syndrome of the right knee is denied.

An initial disability evaluation higher than 10 percent for 
patellofemoral pain syndrome of the left knee is denied.

A disability evaluation of 20 percent for patellofemoral pain 
syndrome of the left knee is granted as of January 1, 2001.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

